IN THE SUPREME COURT OF THE STATE OF KANSAS

                                               No. 120,845

                                           STATE OF KANSAS,
                                               Appellee,

                                                      v.

                                           JEREMY L. DAILEY,
                                               Appellant.


                                   SYLLABUS BY THE COURT

        When a district court errs by entering a restitution order that is not supported by
substantial competent evidence, barring special circumstances, the State does not get a
second opportunity to support its restitution request.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed March 6, 2020.
Appeal from Sedgwick District Court; DAVID J. KAUFMAN, judge. Opinion filed November 5, 2021.
Judgment of the Court of Appeals reversing the district court is affirmed in part and reversed in part.
Judgment of the district court is reversed, and the case is remanded with directions to the district court.


        James M. Latta, of Kansas Appellate Defender Office, was on the briefs for appellant.


        Lesley A. Isherwood, assistant district attorney, Julie A. Koon, assistant district attorney, Marc
Bennett, district attorney, and Derek Schmidt, attorney general, were on the briefs for appellee.


        The opinion of the court was delivered by


        ROSEN, J.: The district court ordered Jeremy L. Dailey to pay $17,278.92 in
restitution. The Court of Appeals ruled that substantial competent evidence did not
support the restitution amount and remanded the case to the district court for a new
hearing. We affirm the panel's decision to remand the case but hold that on remand, the

                                                      1
district court is to consider only the arguments and evidence already offered in rendering
a new restitution award.


                           FACTUAL AND PROCEDURAL HISTORY


       On November 20, 2017, James Erhart, the property manager at Wichita
Greyhound Park, observed that someone had damaged the park buildings and removed
coils from the air conditioning units. Law enforcement was notified, and Dailey was
located on the property in possession of some of the coils.


       The State charged Dailey with criminal trespass and theft for "unlawfully
obtain[ing] or exert[ing] unauthorized control over property or services, to-wit: Air
conditioning coils . . . of the value of at least $1,500.00 but less than $25,000.00." Dailey
pleaded guilty to both charges. At the plea hearing, he clarified that he was pleading
guilty only to taking coils that had already been removed from the buildings and set by a
fence. The district court agreed and accepted his plea.


       The State requested $25,000 in restitution. At the restitution hearing, Erhart
testified that this was the amount of the deductible paid to the insurance company to
replace all the air conditioning coils and repair the damage from their removal. In a line
of questioning, the State told Erhart that Dailey had been found in possession of "four air-
conditioning coils and four A-frame coils" and asked Erhart what the cost would be to
replace and reinstall these coils. Erhart testified it would be $23,425.04.


       Dailey contested the restitution amount. He argued he had been convicted only for
removing the coils from the fence, and, consequently, could not be ordered to pay
restitution for the damages resulting from the removal of the coils from the buildings.




                                              2
        The district court ordered Dailey to pay $17,278.92 in restitution. It explained that
it based this number on the cost of four AC-condenser coils and four A-frame coils.


        Dailey appealed the restitution amount, arguing that the evidence did not support
the State's assertion that he stole eight coils. In fact, he argued, the evidence from the
restitution hearing was insufficient to permit the district court to make any factual
findings about how many or what kind of coils he had taken. Consequently, Dailey asked
the panel to vacate the order and remand to the district court with instructions to impose a
restitution order for $1,500.00—the minimum amount of damage supported by his guilty
plea.


        The State conceded that the order should be vacated because the evidence from the
restitution hearing did not support the amount of the order. But it asked the panel to
remand the case for a new evidentiary hearing.


        The panel concluded the order was not supported by substantial competent
evidence. It vacated the order and, siding with the State, remanded the case "for an
additional hearing to establish the factual predicates for a lawful restitution order." State
v. Dailey, No. 120,845, 2020 WL 1074687, at *5 (Kan. App. 2020) (unpublished
opinion). Dailey petitioned for this court's review.


                                          ANALYSIS


        The parties in this case agree there was not substantial competent evidence to
support the district court's restitution order and that the panel was therefore correct to
vacate the order. They disagree on the proper remedy after an appellate court makes this
conclusion. The panel remanded the case for a new evidentiary hearing and the State
maintains this was the correct remedy. Dailey argues there should not be a second
restitution hearing. This presents a legal question and, consequently, our review is
                                              3
unlimited. See State v. Simmons, 295 Kan. 171, 178, 283 P.3d 212 (2012) (legal
questions subject to unlimited review).


       For the first time on appeal, Dailey argues that a second restitution hearing
violates his constitutional protections against double jeopardy. Because he did not
preserve this argument by advancing it in the Court of Appeals, we decline to consider it
here. See State v. Gentry, 310 Kan. 715, 734, 449 P.3d 429 (2019) (declining to utilize
exception to preservation rule to consider constitutional argument for first time on
appeal). Nonetheless, we are persuaded that Dailey's position prevails.


       In this case, the State requested restitution and offered evidence in an attempt to
support that request. The district court considered the evidence and heard argument from
the parties before entering an order. The Court of Appeals found, and we agree, that
substantial competent evidence did not support the restitution amount and, consequently,
the district court erred in imposing the order. The State now seeks to benefit from the
evidentiary inadequacy and the district court's misstep and, presumably, offer additional
or better evidence to support its restitution request.


       We will not allow the State a second bite at the apple based on the district court's
error. We agree the court must enter a new order but one that is based on the evidentiary
record. The State on remand does not get an opportunity to provide additional evidence
and is limited to presenting new arguments based solely on evidence previously
established at the initial restitution hearing. It had its chance to support the restitution
request; if it failed, then it failed. See United States v. Leonzo, 50 F.3d 1086, 1088 (D.C.
Cir. 1995) (remanding for resentencing on existing record because court sees "[n]o
special circumstances justified, or even explained, the government's failure to sustain" its
burden and thus there is "no reason why it should get a second bite at the apple"); United
States v. Dickler, 64 F.3d 818, 832 (3d Cir. 1995) ("where the government has the burden


                                               4
of production and persuasion . . . its case should ordinarily have to stand or fall on the
record it makes the first time around").


       We affirm the Court of Appeals decision to vacate the restitution order and
remand the case to the district court. However, we reverse its mandate directing a second
evidentiary hearing. On remand, the district court is to impose a new restitution order that
is supported by substantial competent evidence from the existing record.




                                              5